| jTHIBODEAUX, Judge,
concurring.
I concur in the result reached. In my view, this cases involves the question of whether a legal cause, not a duty, existed which would have imposed liability on the state. I agree with the trial court that the state had the duty not to release the juvenile and to place him in a more restrictive environment. However, I do not believe that the scope of that duty encompassed the risk that the juvenile would have caused injuries to the plaintiffs under the circumstances of this ease. Furthermore, I do not believe that the state’s liability, if any existed, would have been shielded under the discretionary immunity provided by La.R.S. 9:2798.1(C).